Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/22 has been entered.
Applicant's amendment/arguments filed on 06/25/22 as being acknowledged and entered.  By this amendment claims 15-17 are canceled, claims 1-14 and 18-23 are pending and claims 5, 7, 9, and 20 are withdrawn.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baloglu et al. (US Patent 8,986,806).
Claim 21:  Baloglu teaches (Fig. 2, 9, 11) a semiconductor device, comprising: a substrate (102) having a plurality of corners (102c) and a plurality of sides (102s) coupling to the corners; a closed ring structure (902) over the substrate, wherein the ring structure includes a plurality of side parts (904A-D) and a plurality of corner parts (906) thinner than the side parts (Col. 8 lines 27-67; Col. 9 lines 1-16), and the corner parts and the side parts are alternately arranged and coupled to each other to form the closed ring structure; and an adhesive layer (Col. 8 lines 32-40) interposed between the substrate and the ring structure wherein each edge of each corner part of the closed ring structure is parallel with an edge of the substrate from a top view, each side part of the ring structure is only disposed correspondingly to each side of the substrate, and each corner part of the ring structure is only disposed correspondingly to each corner of the substrate (Fig. 9).  
Claim 22: Baloglu teaches (Fig. 2, 9, 11) the adhesive layer includes a first portion aligned with the side parts of the closed ring structure and having a first thickness, and a second portion (Col. 8 lines 27-67; Col. 9 lines 1-16) aligned with the corner parts of the closed ring structure and having a second thickness, and the second thickness is larger than the first thickness.  The claim states the portions are aligned but does not state how.  The claim also does not state that the thickness has to be greater than zero.
Claim 23: Baloglu teaches (Fig. 2, 9, 11) an outer edge of the ring structure is substantially aligned with an edge of the substrate.  
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, 10-11, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2005/0168952) in view of Baloglu et al. (US Patent 8,986,806).
Claim 1:  Chen teaches (Fig. 4, 5a-5c) a semiconductor device, comprising: a substrate (10) having a surface; a ring structure (20-20’’) over the surface of the substrate, wherein the ring structure includes a bottom surface facing the surface of the substrate, the ring structure includes a plurality of first parts having a first height, and plurality of second parts recessed from the bottom surface and having a second height lower than the first height; and an adhesive layer interposed between the ring structure and the substrate.  Chen does not teach each first part of the ring structure is only disposed correspondingly to each side of the substrate, and each second part of the ring structure is only disposed correspondingly to each corner of the substrate; wherein the segmented parts are disposed at two ends of the first part, the first part has a first outer edge and a first inner edge parallel with each other, the second part has a second outer edge and a second inner edge parallel with each other, a first width of the first part is defined between the first outer edge and the first inner edge, a second width of the second part is defined between the second outer edge and the second inner edge, and the second width is substantially equal to the first width.  Baloglu teaches (Fig. 2, 9, 11) each first part of the ring structure (904A-D) is only disposed correspondingly to each side of the substrate (102S), and each second part of the ring structure (906) is only disposed correspondingly to each corner of the substrate (102c); wherein the segmented parts are disposed at two ends of the first part, the first part has a first outer edge and a first inner edge parallel with each other, the second part has a second outer edge and a second inner edge parallel with each other, a first width of the first part is defined between the first outer edge and the first inner edge, a second width of the second part is defined between the second outer edge and the second inner edge, and the second width is substantially equal to the first width to reduce warpage and thermal stress applied by the ring to the device (Col. 4 lines 5-20, Col. 7 lines 53-39).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stiffener taught by Chen as claimed to reduce warpage and thermal stress applied by the ring to the device (Col. 4 lines 5-20, Col. 7 lines 53-39).  taught by Baloglu.
Claim 2:  Baloglu teaches wherein the substrate includes a rectangular area and the corners of the substrate consist of four corners of the rectangular area, and the segmented parts of the ring structure are corresponding to the four corners of the rectangular area, respectively.  
Claim 3:  Chen teaches (Fig. 4, 5a-5c) the adhesive layer includes a first portion aligned with the first part of the ring structure and having a first thickness, and a second portion aligned with the second part of the ring structure and having a second thickness, and the second thickness is larger than the first thickness.  
Claim 4:  Chen teaches (Fig. 4, 5a-5c) the second portion of the adhesive layer is exposed from an inner edge of the ring structure.
Claim 6:  Chen teaches (Fig. 4, 5a-5c) the second portion of the adhesive layer is exposed from an outer edge of the ring structure.  
Claim 8:  Chen teaches (Fig. 4, 5a-5c) an outer edge of the ring structure is substantially aligned with an edge of the substrate.  
Claim 10:  Chen teaches (Fig. 4, 5a-5c) an electronic component (13) over the surface of the substrate.  
Claim 11:  Chen teaches (Fig. 4, 5a-5c) the electronic component (13) comprises a semiconductor die [0027].  
Claim 18: Chen teaches (Fig. 4, 5a-5c) semiconductor device, comprising: a substrate (10)  having a surface, a plurality of corners and a plurality of sides coupling to the corners; a ring structure (20-20’’) over the surface of the substrate, wherein the ring structure includes a bottom surface facing the surface of the substrate, wherein the ring structure includes a plurality of side parts and a plurality of corner parts recessed from the bottom surface and thinner than the side parts, and an adhesive layer interposed between the surface of the substrate and the bottom surface of the ring structure, wherein the side parts and the corner parts are alternately arranged.  Chen does not teach the corner parts of the ring structure are physically distinct from each other by the side parts, each side part of the ring structure is only disposed correspondingly to each side of the substrate, and each corner part of the ring structure is only disposed correspondingly to each corner of the substrate; the side part has an outer side edge and an inner side edge parallel with each other, the corner part has an outer corner edge and an inner corner edge parallel with each other, a width of the side part is defined between the outer side edge and the inner side edge, a width of the corner part is defined between the outer corner edge and the inner corner edge, and the width of the corner part is substantially equal to the width of the side part. Baloglu teaches (Fig. 7, 12) (Col. 8 lines 27-67; Col. 9 lines 1-16), each side part (904A-D) of the ring structure (902) is only disposed correspondingly to each side of the substrate, and each corner part of the ring structure is only disposed correspondingly to each corner of the substrate (102); the side part has an outer side edge and an inner side edge parallel with each other, the corner part has an outer corner edge and an inner corner edge parallel with each other, a width of the side part is defined between the outer side edge and the inner side edge, a width of the corner part is defined between the outer corner edge and the inner corner edge, and the width of the corner part is substantially equal to the width of the side part to reduce warpage and thermal stress applied by the ring to the device pars and the corner parts are alternately arranged (Col. 4 lines 5-20, Col. 7 lines 53-39).  
Claim 19:  Baloglu teaches (Fig. 2, 9, 11) an outer edge of the ring structure is substantially aligned with an edge of the substrate.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PGPub 2005/0168952) in view of Baloglu et al. (US Patent 8,986,806), as applied to claim 11 above, and further in view of Refai-Ahmed et al. (US PGPub 2017/0092619).
Regarding claim 12, as described above, Chen and Baloglu substantially read on the invention as claimed, except Chen and Baloglu do not teach the electronic component further comprises an interposer disposed between the substrate and the semiconductor die.  Refai-Ahmend teaches (Fig. 1) the electronic component further comprises an interposer (112) disposed between the substrate (122) and the semiconductor die (114) to connect the IC die to the substrate [0034-0035]. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the electronic component taught by Chen and Baloglu to have included an interposer disposed between the substrate and the semiconductor die as they are commonly known in the art to serve as a connector between die (dice) and their corresponding substrate as taught by Refai-Ahmend [0034-0035].
Claim 13: Refai-Ahmend teaches (Fig. 1) the electronic component further comprises: a plurality of interconnects (118) disposed between and electrically connected to the interposer (112) and the semiconductor die (114); a plurality of connectors (120) disposed between and electrically connected to the interposer (112) and the substrate (122); and an underfill (144) disposed between the interposer and the substrate and enclosing the connectors.  
Claim 14: Refai-Ahmend teaches (Fig. 1) the interposer comprises a plurality of through vias [0034].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As described above, figure 9 and 10 of Baloglu teaches a ring structure with distinct side and corner sections with substantially equal widths.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH K SALERNO/           Primary Examiner, Art Unit 2814